                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   LAKE CHARLES DIVISION
GUADALUPE DELAROSA, JR.                                  CIVIL ACTION NO. 2:18-00186

VERSUS                                                   JUDGE SUMMERHAYS
PACKAGING CORP. OF AMERICA, INC.,                        MAG. JUDGE KAY
ET AL

                                    RULING ON OBJECTIONS
        Before the court is a “Motion to Remand” (Rec. 9) and a “Motion for Leave to File First

Amended Complaint” (Rec. 15). The Magistrate Judge issued a Report and Recommendation 1

wherein she recommended that the Motion to Remand and the Motion to Amend Complaint be

denied. It also recommended that Defendant, Timothy Wohlers, be dismissed without prejudice.

The Court issues this Ruling to address Plaintiff’s objection that the Magistrate Judge erred in

recommending the motion to remand be denied, because she did not resolve all contested issues

of fact in Plaintiff’s favor, and because she “omitted citation of and refrained from discussing the

‘should have known’ element found in the 3rd Cantor factor.” (Rec. 30-2 at 4). 2

        The Court finds the Magistrate Judge appropriately exercised her discretion to pierce the

pleadings in this matter. When a plaintiff has stated a claim but has misstated or omitted discrete

facts that would determine the propriety of joinder, the district court may, in its discretion, pierce

the pleadings and conduct a summary inquiry. 3 At a minimum, the complaint omitted discrete facts

pertaining to Wohler’s presence at the time of the explosion and his knowledge of, as well as his




1
  Rec. #26.
2
  The Court finds Plaintiff’s remaining objections are without merit, and overrules them without further
discussion.
3
  Guillory v. PPG Industries, Inc. 434 F.3d 303 (5th Cir. 2005).
                                                    1
responsibility for the welding work. The Defendant cannot rely on the lack of evidence alone but

must negate every element of his claim. 4 Defendant, Wohlers, submitted an affidavit which

effectively negates his responsibility and therefore his personal duty to the welders on the day of

the explosion. Wohlers had no knowledge of the welding being done on the day of the explosion,

he had no involvement in the permitting process, he was not present at the worksite at the time of

the explosion, and thus he could nor should have been aware of the risks involved. Moreover,

Wohlers had no reason to know of the hazardous conditions created by the welding work

performed over the tank. There are no allegations that welding was a regular occurrence or

something that Wohlers should have anticipated. These facts are uncontradicted. The undersigned

is satisfied that Defendant, Wohlers, has met his burden of proof to preclude the possibility of

recovery.

                                             CONCLUSION

          Accordingly, for these additional reasons, the Report and Recommendation will be

adopted, the Motion to Remand will be denied, and Defendant, Timothy Wohlers, will be

dismissed without prejudice. In addition, the motion to amend will be denied for the reasons stated

in the Report and Recommendation.

          THUS DONE AND SIGNED in Lafayette, Louisiana on this 13th day of November, 2018.




                             _____________________________________
                                  ROBERT R. SUMMERHAYS
                               UNITED STATES DISTRICT JUDGE

4
    Davidson v. Georgia-Pacific, LLC, 819 F.3d 758, 766 & n.9 (5th Cir. 2016).
                                                     2
